498 S.W.2d 154 (1973)
GULF COAST BUSINESS FORMS, INC., Petitioner,
v.
TEXAS EMPLOYMENT COMMISSION, Respondent.
No. B-4035.
Supreme Court of Texas.
July 25, 1973.
Charles K. Ruth, Beaumont, for petitioner.
John L. Hill, Atty. Gen., Michael E. Stork, Asst. Atty. Gen., Austin, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This suit against the Texas Employment Commission for a declaratory judgment was filed in Jefferson County. The Commission's plea of privilege to be sued in Travis County was sustained by the trial court, and the Court of Civil Appeals affirmed with one justice dissenting. 493 S.W.2d 260. We agree with the majority of the Court of Civil Appeals that, for venue purposes, the domicile of the State is Travis County. The application for writ of error is refused, no reversible error.